Citation Nr: 0121570	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-15 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 
1998, for a 60 percent rating for residuals of an injury of 
the lumbosacral spine.

2.  Entitlement to higher initial ratings for residuals of an 
injury of the lumbosacral.

3.  Entitlement to a compensable initial rating for residuals 
of the excision of a right ankle mass.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to November 
1995.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which assigned initial disability ratings for low back 
and right ankle disabilities after granting service 
connection for these disabilities.  The veteran was afforded 
a hearing before an RO Hearing Officer in October 1999.  In a 
decision dated in November 1999, the Hearing Officer granted 
an increased evaluation of 60 percent for the veteran's low 
back disability for the period from August 31, 1998, through 
July 22, 1999, but otherwise denied an evaluation in excess 
of 20 percent for the low back disability and continued the 
denial of a compensable evaluation for the veteran's right 
ankle disability.  The veteran was afforded a hearing before 
the undersigned Member of the Board in June 2001.  A 
transcript of each of the veteran's hearings is of record.

The issue of entitlement to an earlier effective date for a 
60 percent rating for the veteran's low back disability is 
decided herein while the other issues on appeal are addressed 
in the remand that follows the order section of this 
decision.


FINDINGS OF FACT

1.  The veteran appealed the rating decision which assigned 
an initial evaluation of 20 percent for his low back 
disability.  

2.  During the period from March 5, 1998, the effective date 
of service connection for the veteran's low back disability, 
through August 30 1998, the veteran's low back disability was 
productive of pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The requirements for an effective date of March 5, 1998, for 
a 60 percent rating for residuals of an injury of the 
lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 
5110(a) (West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  

Intervertebral disc syndrome warrants a 10 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of application therefore.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

As noted above, in the June 1998 rating decision currently on 
appeal, the RO assigned an evaluation of 20 percent for the 
veteran's low back disability, effective March 5, 1998, the 
effective date of service connection.  Following a VA 
examination on August 31, 1998, an RO hearing officer 
increased the evaluation to 60 percent, effective the date of 
the VA examination, finding that the presence of pronounced 
intervertebral disc syndrome was initially established on 
that date.

The report of the VA examination on August 31, 1998, does 
clearly establish the presence of pronounced intervertebral 
disc syndrome.  It reflects that a ruptured disc at L5-S1 
with radiculopathy was diagnosed, and that the veteran was 
found to have severe back pain, muscle spasm, and hypesthesia 
of the right lower extremity from the hip down.  

With respect to whether the pronounced intervertebral disc 
syndrome was present prior to August 31, 1998, the Board 
notes that the earlier evidence includes a February 1998 
report from Terry L. Homan, D.C., which essentially indicates 
that he provided chiropractic treatment to the veteran on 
four occasions in 1997 for an irritated disc at the 5th 
lumbar.  He stated that when he initially saw the veteran, 
the veteran legs were very weak, and he was very antalgic 
forward and unable to stand erect. 

The veteran's initial VA examination was performed in April 
1998.  Although the examination report reflects that the 
veteran was not in the severe distress at this examination 
that he was in at the August 1998 examination, he was found 
to have marked tenderness in the lumbosacral area, 
significant paravertebral muscle spasm, and limitation of 
motion of the lumbosacral spine.  In addition he reported 
that he had constant low back pain which radiated to his left 
lower extremity at least 2 or 3 times a day.  

At the August 1998 VA examination, the veteran did state that 
his pain had become more intense since the April 1998 VA 
examination; however, he also stated that he had to stop 
working two months earlier because of severe back pain.  

The Board further notes that although no evidence of a 
herniated disc was found on an X-ray study performed in 
connection with the April 1998 VA examination, the August 
1998 VA X-ray study was also negative for a herniated disc.  
It was not until the veteran underwent an MRI in September 
1998 that the presence of a large herniated disc at the level 
of L5-S1 was confirmed.  

Although it does appear to the Board that some increase in 
severity of the veteran's low back pain occurred between the 
April and August 1998 VA examinations, the Board never the 
less believes that from the effective date of service 
connection, the manifestations of the disability more nearly 
approximated the pronounced intervertebral disc syndrome 
required for a 60 percent evaluation than the severe 
intervertebral disc syndrome which would warrant a 40 percent 
evaluation.  





ORDER

Entitlement to an effective date of March 5, 1998, for a 60 
percent evaluation for residuals of an injury of the 
lumbosacral spine is granted, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

As an initial matter, it is not clear to the Board whether 
the veteran the veteran is seeking an evaluation in excess of 
60 percent for his low back disability during the period from 
March 5, 1998, through July 22, 1999.  Clarification is 
required.

The veteran's most recent VA examination of his low back for 
compensation purposes was conducted in August 1998.  
Thereafter, he underwent a microdiscectomy for a herniated 
disc in July 1999.  An examination to determine the 
postoperative status of the veteran's back disability has not 
been performed, although the veteran contends that his back 
condition has returned to the presurgery level.  

The Board also notes that the veteran testified at the June 
2001 hearing before the undersigned that following the July 
1999 surgery, he did not return to work for one and a half 
years.  Although the hearing officer commented in the 
November 1999 supplemental statement of the case that the 
veteran did not require convalescence following the July 1999 
surgery, the RO has not formally adjudicated the issue of 
entitlement to a temporary total rating for convalescence 
based on the July 1999 surgery.  

At his June 2001 hearing, the veteran also testified that he 
has complained to his VA physician about pain radiating to 
his right leg, but that the physician does not address or 
record such complaints.  The veteran indicated his intent to 
request another physician for future examinations, and noted 
that he had an appointment during June 2001.

The veteran also testified that he had limited motion and 
swelling in his right ankle.  The Board notes that the 
veteran made similar statements regarding his right ankle 
during his October 1999 hearing before the RO hearing 
officer.  At that time, he maintained that he had occasional 
flare ups of pain when he flexed his foot while walking.

Further review of the evidence of record discloses that the 
veteran has applied for Social Security Administration (SSA) 
disability benefits.  There is no evidence that the RO made 
efforts to obtain records from SSA concerning its 
adjudication of the veteran's claim for disability benefits.  
As such records might be relevant to the issues currently 
before the Board, the RO should attempt to obtain them.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request the veteran to 
provide clarification indicating whether 
he is seeking an evaluation in excess of 
60 percent for his low back disability 
during the period from March 5, 1998, 
through July 22, 1999.  The RO should 
also request the veteran to provide the 
names and addresses of all VA and non-VA 
medical care providers who have treated 
him for his service-connected low back 
and/or right ankle disability in recent 
years.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should obtain from the Social 
Security Administration a copy of any 
decision it has rendered on the veteran's 
disability claim and of the records 
relied upon in rendering its decision on 
the veteran's claim.

4.  The RO should associated the 
veteran's VA vocational rehabilitation 
records or a copy thereof with the claims 
folder.

5.  The RO should request the veteran to 
submit evidence, such as statements or 
records from current and former employers, 
of the impact of his service-connected 
disabilities on his ability to work.  If the 
veteran requests assistance in obtaining 
such evidence, the RO should provide any 
indicated assistance.

6.  After the above has been 
accomplished, to the extent possible, the 
RO should schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
current nature and extent of impairment 
from the veteran's service-connected low 
back disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

Any indicated testing, including 
range of motion studies in degrees, 
should be performed.  The examiner 
should define normal ranges of 
motions for the lumbosacral spine.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should specifically 
indicate any reflex abnormalities, 
muscle spasm or other neurological 
findings indicative of disc disease 
of the veteran's lumbosacral spine.  
Any functional impairment of the 
lower extremities due to the disc 
disease should be identified, and 
the examiner should assess the 
frequency and duration of any 
attacks of sciatic neuropathy. 

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

7.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current nature and extent 
of impairment from the service-connected 
residuals of excision of a right ankle 
mass.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  The examiner should 
identify all current residuals of the 
mass and excision.  

The examiner should indicate whether 
the residual scar is tender or 
painful on objective demonstration, 
or poorly nourished and subject to 
repeated ulceration.  In addition, 
if the scar affects function in the 
region of the right ankle, the 
examiner should describe the 
resulting functional impairment.  

With respect to any other current 
residuals of the mass and excision, 
the examiner should identify any 
functional impairment resulting from 
the residuals, to include any 
limitation of motion, pain, 
incoordination, weakened movement 
and excess fatigability.  The 
examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
of the right ankle or during flare-
ups (if the veteran describes flare-
ups).  To the extent possible, the 
examiner should provide an 
assessment of the functional 
impairment due to pain, 
incoordination, weakened movement 
and excess fatigability; on repeated 
use, and/or during flare-ups in 
terms of the degree of additional 
range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

8.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

9.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

10.  When the above development has been 
completed, the RO should adjudicate the 
issue of entitlement to a temporary total 
rating for convalescence based on the 
veteran's July 1999 surgery, and 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction or a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.  If a new issue is addressed 
in the SSOC, the veteran should be 
informed of the requirements to perfect 
an appeal with respect to the new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.  The veteran need 
take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals



 

